Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 

Claim “32” second occurrence in the claim set has been deleted and --33-- has been inserted therefor.

Allowable Subject Matter
The prior art of record does not teach or suggest a method that correlates luciferase chemiluminescent signal with the presence or absence of Ebola-virus activating antibodies that mediate antibody-dependent cell-mediated cytotoxicity (ADCC) of stably-transfected clonal target cells or activate human natural killer (NK) effector cells to induce cytolysis of stably-transfected clonal target cells; wherein the stably-transfected clonal target cells express Ebola virus glycoprotein (GP) or surface protein and luciferase inside the cells; wherein luciferase chemiluminescent signal in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 10, 2022